Case 1:17-cr-20701-MGC Document 270 Entered on FLSD Docket 03/14/2019 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF FLORIDA

                 Case No: 17-CR-20701-COOKE/GRAHAM

  UNITED STATES OF AMERICA

  v.

  LEONARDO MIGUEL GARCIA MORALES,

       Defendant.
  ____________________________________/

         DEFENDANT’S OBJECTIONS TO THE PRESENTENCE
                   INVESTIGATION REPORT

         COMES NOW the Defendant, LEONARDO MIGUEL GARCIA

  MORALES, through counsel, and hereby submits the following

  objections to the Presentence Investigation Report (“PSR”) and states:

                                OBJECTIONS

                                Pretrial Release

       1. Paragraphs 5, 6, 7, & 10: Collectively, these paragraphs allege

         numerous incidences of insolent, threatening, and violent behavior

         at various long-term care facilities that the Defendant was at

         during the pendency of this case. This information was gathered

         from several reports from the facilities. The Defendant disputes

         the descriptions and characterizations of his behavior at the
Case 1:17-cr-20701-MGC Document 270 Entered on FLSD Docket 03/14/2019 Page 2 of 6




          facility. He maintains that he was mistreated by various staff

          members. He contacted the police to report improper treatment

          rendered by staff and made complaints against various staff

          members for improper treatment.

                                                Offense Conduct

      2. Paragraphs 12 through 22:                          The Defendant makes a

          generalized objection to the allegations described in paragraphs 12

          through 22. He went to trial and disputed the allegations in the

          indictment.1 Particularly, he makes more specific objections to the

          following:

              a. October 12, 2012 Robbery – the jury specifically acquitted

                  him of conspiring to commit the gold robbery. The jury only

                  convicted him of conspiring to commit a marijuana robbery

                  on September 30, 2012.

              b. Attempted possession with the intent to distribute cocaine in

                  2014 (Count 8 of the indictment) – the Defendant was never

                  charged with this crime nor did the Government produce any

                  trial evidence linking him to Count 8 of the indictment.


  1
   The Defendant testified and admitted that he went to the Miramar home on September 30, 2012 for the purpose
  of brokering a marijuana transaction.


                                                     -2-
Case 1:17-cr-20701-MGC Document 270 Entered on FLSD Docket 03/14/2019 Page 3 of 6




                                Obstruction of Justice

     3. Paragraphs 24 -25: The Defendant objects to any obstruction

        enhancement. The PSR says this adjustment is based on the

        testimony of Livan Ochil who testified about being “pressured” by

        the Defendant to not provide testimony implicating the Defendant

        in the Miramar Robbery, and that the Defendant harassed him

        with threatening phone calls. The PSR fails, however, to include

        that Livan Ochil admitted that he lied numerous times to the FBI

        during two separate interviews with the FBI on two separate

        occasions. He admitted to several lies during his interviews with

        the FBI and was in fear of being charged with a crime himself.

        During his third interview with the FBI, he stated that the

        Defendant “pressured” him and harassed him when he was told he

        could be charged with a crime himself for lying to the FBI.

        Therefore, his credibility is compromised, and this adjustment

        should not be assessed on such compromised, dubious testimony.

                             Offense Level Computation




                                      -3-
Case 1:17-cr-20701-MGC Document 270 Entered on FLSD Docket 03/14/2019 Page 4 of 6




     4. Paragraphs 27, 32, 38-43, 50-54:         The offense level

        computation is incorrect because it includes points for acquitted

        conduct.

     5. The Defendant was acquitted of conspiring to commit the Coral

        Gables gold robbery and therefore no consideration should be

        given to that conduct when calculating his guideline score.

     6. Additionally, the Defendant was acquitted of brandishing a

        firearm in furtherance of a crime of violence (Count 6). The

        Government sought and obtained a jury instruction that allowed

        the jury to convict the Defendant even if it found that he or

        anyone else involved in the Miramar home robbery brandished or

        possessed a firearm which the Defendant knew about it. The jury

        considered the issue and rejected it when it acquitted the

        Defendant of Count 6 of the indictment.

     7. If the Court sustains these objections then the Defendant’s total

        offense level should be no more than 26.

                                  Criminal History

     8. Paragraphs 61, 62, 63:       The Defense has ordered the court

        records underlying these purported convictions to confirm proper



                                      -4-
Case 1:17-cr-20701-MGC Document 270 Entered on FLSD Docket 03/14/2019 Page 5 of 6




        guideline application but has not received them. In the

        abundance of caution, the Defense maintains objections to these

        convictions until certain information is confirmed.

        CORRECTIONS AND ADDITIONS TO THE PRESENTENCE
                   INVESTIGATION REPORT

     9. Paragraph 79: The Defendant’s father committed suicide by

        overdosing on drugs in New York.

     10.      Paragraph 82: Acela Bello is the Defendant’s maternal

        grandmother.

     11.      Paragraph 84: His relationship with Judith Hernandez

        Hernandez lasted more than three months.

     12.      Paragraphs 85, 115: The Defendant is unaware of any

        court order to pay child support.

     13.      Paragraph 87: The Defendant resided in Cuba until 2006.

        WHEREFORE the Defendant hereby requests this Court to

        sustain the afore-mentioned objections and make the afore-

        mentioned corrections and additions to the PSR.

                               Respectfully submitted,


                                 By: s/Deric Zacca
                                     DERIC ZACCA, ESQUIRE


                                      -5-
Case 1:17-cr-20701-MGC Document 270 Entered on FLSD Docket 03/14/2019 Page 6 of 6




                                     Fla. Bar No. 0151378

                                     Deric Zacca, P.A.
                                     110 Tower
                                     110 SE 6th Street, Suite 1700
                                     Fort Lauderdale, Florida 33301
                                     Telephone: (954) 450-4848
                                     Facsimile: (954) 450-4204


                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 14th day of March 2019 a true

  and correct copy of the foregoing was uploaded via the CM / ECF case

  filing system and thereby delivered to all parties and counsel of record.

                                 By: s/Deric Zacca
                                     DERIC ZACCA, ESQUIRE
                                     Fla. Bar No. 0151378




                                      -6-
